Per Curiam,
Mason, Chief Justice.
On the first point as set forth in this bill, we think there was no error in the chary: of the court; at least none which is shown to have been material. We think the act of 1841, does not in any respect affect the fees of the marshal of this territory. That act, so far as it relates to the marshal’s fees, was made for the States and for them only. No allusion is made therein to the territories, and by analogy to decisions under statutes of a similar character in this respect is only applicable to ‘.¡re Slates.
It is true our organic act, taken in connection with the organic act of Wisconsin, gives to our marshal the same fees as are allowed to the marshal of the northern district of New York, but this we believe refers to the fees of that officer as then allowed. No change can bo made in the fees of the marshal of this territory, except by a statute made applicable to him directly. The act of 1S41, would not even limit the fees of our marshal to $30 for any one term, as the court below seemed to intimate, but even if there was error in this, there is nothing on the record to show any materiality in such error.
The other charge in relation to the force and effect of a judicial certifí-cate of services rendered by the marshal, is not shown to be materia! and the exception thereto would be unavailing, however erroneous it might have been. If made in relation to charges lor transporting funds as stated in the notice of set off of the defendant below, the instruction of the court was correct. But if made in relation to any matters embraced in the fourth section of the act of May 8, 1792 ; 1 Story’s laws, 259; we think the instruction was erroneous. It is the business of the plaintiff in error to make out a full case. He must not only show errors, but he must show those which have done him substantial injury before he can ask for a reversal of the judgment below. Failing to do so in the present case, the judgment below will be affirmed.